MEMORANDUM **
Ivonne Rivera appeals the district court’s order denying her Fed.R.Civ.P. 59(e) motion to alter or amend the judgment dismissing her action against The Disney Company for wrongful termination, sex discrimination and retaliation. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
We lack jurisdiction to address Rivera’s contentions regarding the merits of the *401district court’s original entry of judgment, because Rivera both failed to file a notice of appeal within thirty days of entry of final judgment and failed to file a timely post-judgment tolling motion.
“An untimely motion for reconsideration is construed as a motion based on Fed. R.Civ.P. 60(b).” Mt. Graham Red Squirrel v. Madigan, 954 F.2d 1441, 1463 n. 35 (9th Cir.1992). Denial of such a motion is reviewed for an abuse of discretion. See Sch. Dist. No. 1J, Multnomah County v. ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir. 1993). Because Rivera failed to demonstrate mistake, inadvertence, surprise, excusable neglect, newly-discovered evidence, or any other basis for relief from judgment, the district court did not abuse its discretion by denying her motion to reconsider. See id. at 1262-63.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.